Citation Nr: 1425523	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  10-31 858A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


 THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected bilateral hearing loss prior to February 3, 2011. 

2.  Entitlement to an initial rating in excess of 10 percent for service-connected bilateral hearing loss since February 3, 2011. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Lindsey A. Buckner, General Attorney


INTRODUCTION

The Veteran served on active duty from January 1969 to September 1970.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In September 2011, the Veteran appeared at a hearing before an Acting Veterans Law Judge (AVLJ).  In June 2012, the Board issued a decision that, in part, denied the claims of entitlement to an initial compensable rating for service-connected bilateral hearing loss prior to February 3, 2011, and entitlement to an initial rating in excess of 10 percent for service-connected bilateral hearing loss since February 3, 2011. 


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).    

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the AVLJ that conducted the September 2011 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In October 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.

Accordingly, the portion of the June 2012 Board decision that denied entitlement to an initial compensable rating for service-connected bilateral hearing loss prior to February 3, 2011, and entitlement to an initial rating in excess of 10 percent for service-connected bilateral hearing loss since February 3, 2011 is vacated.  The remainder of the June 2012 Board decision remains undisturbed. 



	                        ____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals


